DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicants’ Amendments and Arguments 
This Office action is responsive to the amendment filed on January 10, 2022.
The proposed amendments filed after a final rejection will not be entered.
Regarding rejection of claim 26 under 35 U.S.C. § 112(a), Applicant’s argument that “because Applicants' Publication discloses that disclosure that a different rotational speed or a different rotational direction may be used for some modules, a person of skill in the relevant art could have easily contemplated a situation in which a different rotational speed or direction is used for each module of a group of modules” (Applicant’s Remarks, p. 1) has been fully considered by Examiner and is found persuasive. Accordingly rejection of claim 26 under 35 U.S.C. § 112(a) is withdrawn. 
Rejection of claims 3-4 and 26 under 35 U.S.C. § 112(b) would be withdrawn if the claims were entered. 
Applicant’s arguments with respect to amended claim 1 have been fully considered but are moot because they refer to the limitations of the amended claim that have not been examined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711